      1:18-cv-01168-JBM-JEH # 85       Page 1 of 5                                       E-FILED
                                                             Friday, 09 August, 2019 11:43:59 AM
                                                                     Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                               PEORIA DIVISION

DAVID BROWN II,                           )
as Independent Administrator of the       )
Estate of David Brown,                    )
                                          )
      Plaintiff,                          )     Case No. 1:18-cv-1168
                                          )
             v.                           )
                                          )
MATT SMITH, individually                  )
and in his official capacity;             )
WOODFORD COUNTY, ILLINOIS;                )
WILLIS SURRATT; GARY HARRIS;              )
JOSEPH HITCHINS; TERRA                    )
SHAFFER; DARIN                            )
HOUSEHOLTER; DOUG                         )
FLETCHER; DANIEL THOMPSON;                )
COURTNEY SOTO; KYLE DURST;                )
JIM ELLIOTT; ROBERT PLOPPER;              )
SHANE AMIGONI; JOE SOTO;                  )
CHAD PYLES; KELSEY                        )
KOWALSKI; ADVANCED                        )
CORRECTIONAL HEALTHCARE,                  )
INC.; JASON SCOTT SO; and ROBIN           )
SIMPSON;                                  )
                                          )
      Defendants.                         )

                             ORDER & OPINION

      This matter is before the Court on an Unopposed Motion for a Finding of Good

Faith Settlement (Doc. 83), jointly filed by Plaintiff David Brown II, as Independent

Administrator of the Estate of David Brown, and Defendants Woodford County,

Illinois; Woodford County Sheriff Matt Smith; and Woodford County Sheriff’s

Deputies Willis Surratt, Gary Harris, Joseph Hitchins, Terra Shaffer, Darin

Householter, Doug Fletcher, Daniel Thompson, Courtney Soto, Kyle Durst, Jim
       1:18-cv-01168-JBM-JEH # 85       Page 2 of 5



Elliott, Robert Plopper, Shane Amigoni, Joe Soto, Chad Pyles, and Kelsey Kowalski.

The Motion is ripe. For the following reasons, the Motion is GRANTED.

                                    BACKGROUND1

      David Brown died while in custody at the Woodford County Jail in April 2017.

(Docs. 79 at 2; 82 at 2). Following Mr. Brown’s death, Plaintiff, in his capacity as the

independent administrator of Mr. Brown’s estate, filed this lawsuit. (Docs. 79 at 2; 82

at 2). The defendants can be separated into two groups: the County Defendants and

the Medical Defendants. The County Defendants include Woodford County, Illinois;

Woodford County Sheriff Matt Smith; and Woodford County Sheriff’s Deputies Willis

Surratt, Gary Harris, Joseph Hitchins, Terra Shaffer, Darin Householter, Doug

Fletcher, Daniel Thompson, Courtney Soto, Kyle Durst, Jim Elliott, Robert Plopper,

Shane Amigoni, Joe Soto, Chad Pyles, and Kelsey Kowalski. The Medical Defendants

include Advanced Correctional Healthcare, Inc. (ACH), Dr. Jason Scott So, and Nurse

Robin Simpson; the latter two were employed by ACH at all times relevant to this

case. (Docs. 79 at 3–4; 82 at 2).

      The Third Amended Complaint alleges (1) a claim under 42 U.S.C. § 1983

against Defendants Surratt, Harris, Hitchins, Shaffer, Householter, Fletcher,

Thompson, C. Soto, Durst, Elliott, Plopper, Amigoni, J. Soto, Pyles, Kowalski, Dr. So,

and Nurse Simpson for “deliberate indifference to Mr. Brown’s serious medical needs”

and “their failure to intervene”; (2) an Illinois law claim for willful and wanton



1 The facts in this section are limited to those necessary to provide context for the
instant Motion; they are either facts admitted in the Defendants’ answers or are facts
of procedural history that cannot reasonably be disputed.
                                           2
       1:18-cv-01168-JBM-JEH # 85        Page 3 of 5



negligence against Defendants Surratt, Harris, Hitchens, and Shaffer as well as

Smith and Woodford County on a respondeat superior theory; (3) an Illinois law claim

for indemnification against Defendants Smith and Woodford County under 745 ILCS

10/9-102; and (4) an Illinois law claim for medical malpractice against Dr. So and

Nurse Simpson as well as ACH on a respondeat superior theory. (Doc. 79 at 10–11).

                                     DISCUSSION

      Plaintiff has reached a settlement with the County Defendants. Plaintiff and

the County Defendants jointly ask this Court to find the settlement was reached in

good faith. (Doc. 83). The Motion states the Medical Defendants do not oppose a

finding of good faith, so long as the instant settlement sets off any judgment for

damages awarded in this case against the Medical Defendants.2 (Doc. 83 at 5).

      Absent a full briefing by the parties, the Court is disinclined to definitively

state whether Illinois law or federal common law applies to the instant issues at this

stage of the proceedings. However, the lack of opposition to a finding of good faith by

the Medical Defendants (i.e., the nonsettling parties) is significant. See Antonicelli v.

Rodriguez, 2018 IL 121943, ¶ 23, 104 N.E.3d 1211 (stating, under Illinois law, the

nonsettling party bears the burden of proving, by a preponderance of the evidence,

the absence of good faith)3; Fox ex rel. Fox v. Barnes, No. 09-cv-5453, 2013 WL



2The time for filing a response in opposition to the instant Motion has passed.
3 Under Illinois law, “[t]he settling parties have the initial burden of making a
preliminary showing of good faith under the [Joint Tortfeasor] Contribution Act[,]
and that burden “is met with proof of a legally valid settlement agreement.”
Antonicelli, 2018 IL 121943, ¶ 23. The settling parties attached a copy of their
settlement agreement to the instant Motion. (Doc. 83-1). The Court has no reason to
question the legal validity of the agreement, as it appears to be a bargained-for
                                           3
       1:18-cv-01168-JBM-JEH # 85       Page 4 of 5



2111816, at *10 (N.D. Ill. May 15, 2013) (noting, under federal law, the burden of

proving bad faith is on the nonsettling party (citing King v. Acosta Sales & Mktg.,

Inc., 678 F.3d 470, 474 (7th Cir. 2012), and Banks ex rel. Banks v. Yokemick, 177 F.

Supp. 2d 239, 265 (S.D.N.Y. 2001)). Because the burden of proving the absence of

good faith lies with the nonsettling party under both Illinois and federal law, the

Medical Defendants’ lack of opposition to the instant Motion allows the Court to grant

the Motion regardless of which law applies.

      As to the issue of setoff, both Illinois law and federal common law generally

permit the parties’ request that the Court find a setoff is warranted should a

judgment for damages be entered against the Medical Defendants in this case. See

Joint Tortfeasor Contribution Act, 740 ILCS 100/2(c) (stating a good-faith settlement

“reduces the recovery on any claim against [the nonsettling parties] to the extent of

any amount stated in the [settlement], or in the amount of the consideration actually

paid for it, whichever is greater”); McDermott, Inc. v. AmClyde, 511 U.S. 202, 208

(1994) (“It is generally agreed that when a plaintiff settles with one of several joint

tortfeasors, the nonsettling defendants are entitled to a credit for that settlement.

There is, however, a divergence among respected scholars and judges about how that

credit should be determined.”); Fox, 2013 WL 2111816, at *7 (N.D. Ill. May 15, 2013)

(finding Seventh Circuit precedent indicates the pro tanto approach, a dollar-for-

dollar setoff similar to that allowed by Illinois’ Joint Tortfeasor Contribution Act,



exchange supported by adequate consideration; thus, the Court finds the settling
parties met their initial burden under Illinois law, thereby shifting the burden to the
Medical Defendants, as the nonsettling parties, to prove the absence of good faith.
                                          4
       1:18-cv-01168-JBM-JEH # 85       Page 5 of 5



ought to apply in § 1983 cases). That being said, the parties are reminded that public

entities, such as Woodford County, and public employees acting in their official

capacity, such as the Woodford County Sheriff and his deputies, are immune from

punitive damages under 745 ILCS 10/2-102, meaning Illinois law prohibits the

instant settlement from offsetting an award for punitive damages. Similarly, Illinois

public policy prohibits the use of funds paid by an insurer, such as the settlement

here (Doc. 83-1 at 3), from being used to pay punitive damages.

                                     CONCLUSION

      THE COURT THEREFORE FINDS the settlement agreement between

Plaintiff David Brown II, as Independent Administrator of the Estate of David

Brown, and Defendants Woodford County, Illinois; Woodford County Sheriff Matt

Smith; and Woodford County Sheriff’s Deputies Willis Surratt, Gary Harris, Joseph

Hitchins, Terra Shaffer, Darin Householter, Doug Fletcher, Daniel Thompson,

Courtney Soto, Kyle Durst, Jim Elliott, Robert Plopper, Shane Amigoni, Joe Soto,

Chad Pyles, and Kelsey Kowalski was reached in good faith, and Defendants

Advanced Correctional Healthcare, Inc., Jason Scott So, and Robin Simpson are

entitled to a setoff consistent with applicable law and public policy.



SO ORDERED.

Entered this 8th day of August 2019.

                                                         /s Joe B. McDade
                                                     JOE BILLY McDADE
                                                United States Senior District Judge



                                           5
